                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


CHARLES SHEPPARD,

                       Plaintiff,

               v.                                             Case No. 21-C-127

NANCY BOWENS, et al.,

                       Defendants.


                                       SCREENING ORDER


       Plaintiff Charles Sheppard, a prisoner who is representing himself, filed a complaint under

42 U.S.C. §1983, alleging that the defendants violated his civil rights. Sheppard paid the civil case

filing fee in full on February 19, 2021. This matter comes before the Court on Sheppard’s motion

for a preliminary injunction and for screening of the complaint.

                                    SCREENING OF THE COMPLAINT

       The Court has a duty to review any complaint in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity, and dismiss any complaint

or portion thereof if the prisoner has raised any claims that are legally “frivolous or malicious,”

that fail to state a claim upon which relief may be granted, or that seek monetary relief from a

defendant who is immune from such relief. 28 U.S.C. §1915A(b). In screening a complaint, the

Court must determine whether the complaint complies with the Federal Rules of Civil Procedure

and states at least plausible claims for which relief may be granted. To state a cognizable claim

under the federal notice pleading system, a plaintiff is required to provide a “short and plain

statement of the claim showing that [he] is entitled to relief.” Fed. R. Civ. P. 8(a)(2). It must be

at least sufficient to provide notice to each defendant of what he or she is accused of doing, as well


          Case 1:21-cv-00127-WCG Filed 03/28/21 Page 1 of 7 Document 5
as when and where the alleged actions or inactions occurred, and the nature and extent of any

damage or injury the actions or inactions caused.

        “The pleading standard Rule 8 announces does not require ‘detailed factual allegations,’

but it demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007)). “The tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Id. A complaint must contain

sufficient factual matter, accepted as true, to “state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. at 556. “[T]he complaint’s allegations must be enough to raise a right to relief above

the speculative level.” Id. at 555 (internal quotations omitted).

                                     COMPLAINT ALLEGATIONS

        Sheppard is an inmate at the Oshkosh Correctional Institution (OCI). Dkt. No. 1, ¶3.

Defendants are Nurse Practitioner Nancy Bowens, “Jane/John Doe Health Service Unit (HSU)

Manager,” and “Jane/John Doe Regional Nursing Coordinator.” Id., ¶¶4-6.

        Sheppard has a diabetic neuropathy, which causes significant bodily pain. Id., ¶15. After

many years of trial and error, Sheppard finally found a medication (Pregabalin) that was effective

to treat his medical condition. Id., ¶12. The brand name for Pregabalin in Lyrica. Sheppard

alleges that during one of his appointments with Bowens, she brought up details about a previous

lawsuit that he filed regarding his Pregabalin in the Western District of Wisconsin, Sheppard v.

Waterman, No. 18-CV-896-WMC (W.D. Wis.). Dkt. No. 1, ¶18. He asserts that she insinuated

that, due to that lawsuit, she was going to discontinue his Pregabalin. Id.
                                                   2

          Case 1:21-cv-00127-WCG Filed 03/28/21 Page 2 of 7 Document 5
       Sheppard alleges that, on October 2, 2020, Bowens and “Jane/John Doe HSU Manager”

made the decision to abruptly discontinue his prescription for Pregabalin without weaning him off

the medication. Id., ¶9. Sheppard asserts that he explained to them that he had been taking

Pregabalin for years and that the abrupt discontinuation of the medication in the past had caused

painful withdrawal symptoms, including stomach aches, excessive sweating, itching, headaches,

vomiting, and seizures. Id., ¶¶10-12. He claims that they disregarded what he told them, abruptly

discontinued the medication, and prescribed Nortriptyline in its place because it was cheaper. Id.,

¶¶10–13.

       Sheppard alleges that, since discontinuing Pregabalin, he has had seizures “repeatedly for

the last few months,” but Bowens has not given him anything to treat the seizures. Id., ¶14. He

claims that his Diabetic Neuropathy is now “severe,” that the pain is “unbearable” and “more

intense,” and that the Diabetic Neuropathy has spread to his feet, legs, and hands. Id., ¶15.

Sheppard asserts that, for four months, he submitted numerous health service requests to Bowens,

“Jane/John Doe Health Service Unit (HSU) Manager,” and “Jane/John Doe Regional Nursing

Coordinator” advising that the Nortriptaline was not working, that he was having seizures, and that

his Diabetic Neuropathy pain was unbearable, but they insisted that he continue taking

Nortriptaline and did nothing to treat his pain. Id., ¶¶16-17. For relief, Sheppard seeks monetary

damages and an injunction.

                                    THE COURT’S ANALYSIS

       “To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege that he or she

was deprived of a right secured by the Constitution or the laws of the United States, and that this

deprivation occurred at the hands of a person or persons acting under the color of state law.” D.S.

v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of

Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)). Sheppard claims that Bowens, “Jane/John Doe
                                                3

           Case 1:21-cv-00127-WCG Filed 03/28/21 Page 3 of 7 Document 5
HSU Manager,” and “Jane/John Doe Regional Nursing Coordinator” were deliberately indifferent

to his serious medical needs. The Supreme Court in Estelle v. Gamble held that deliberate

indifference to serious medical needs of prisoners constitutes the unnecessary and wanton

infliction of pain proscribed by the Eighth Amendment. 429 U.S. 97, 104 (1976). To state a

deliberate indifference claim, a plaintiff must allege (1) that he suffered from an objectively serious

medical condition; and (2) that the defendants were subjectively deliberately indifferent to that

condition. Petties v. Carter, 836 F.3d 722, 727-28 (7th Cir. 2016). Sheppard alleges that he

notified the defendants that he was having severe withdrawal symptoms (including seizures) from

discontinuing his prescription for Pregabalin, but they kept persisting in a different medication

(Nortriptyline) that they knew was ineffective. He states that he still has not been treated for

seizures caused by medication withdrawal. Based on these allegations, Sheppard may proceed

with an Eighth Amendment deliberate indifference claim against Bowens, “Jane/John Doe HSU

Manager,” and “Jane/John Doe Regional Nursing Coordinator.”

       Sheppard asserts that Bowens retaliated against him. To state a retaliation claim, the

plaintiff must allege that (1) he engaged in activity protected by the First Amendment, (2) he

suffered a deprivation that would likely deter First Amendment activity in the future, and (3) a

causal connection between the two. Watkins v. Kasper, 599 F.3d 791, 794 (7th Cir. 2010).

Sheppard alleges that, during one of his appointments with Bowens, she brought up details about

a previous lawsuit that he filed regarding his Pregabalin and that she insinuated that, due to the

lawsuit, she was going to discontinue his Pregabalin. He asserts that Bowens did ultimately

discontinue Sheppard’s Pregabalin. At this stage, Sheppard’s allegations are sufficient to state a

retaliation claim against Bowens.

       Sheppard also asserts medical malpractice and negligence claims against the defendants.

The Court declines to exercise supplemental jurisdiction over these state law claims. See 28 U.S.C.
                                                  4

          Case 1:21-cv-00127-WCG Filed 03/28/21 Page 4 of 7 Document 5
§1367. A district court may exercise supplemental jurisdiction over state law claims that “are so

related to claims in the action” over which the Court has “original jurisdiction that they form part

of the same case or controversy under Article III of the United States Constitution.” 28 U.S.C.

§1367(a). Supplemental jurisdiction is not appropriate merely because the claims are “tangentially

related” or share a broad factual background. See Hernandez v. Dart, 635 F. Supp. 2d 798, 814

(N.D. Ill. 2009). “Instead, the question is whether the proof necessary for the state claim overlaps

with the proof necessary for the federal claim.” Birdo v. Mathis, Case No. 15-cv-456, 2015 WL

3948150, at *3 (S.D. Ill. June 26, 2015) (citations omitted). Sheppard’s medical malpractice claim

and the related negligence claim implicate complex issues of Wisconsin law. Wisconsin has a

specific chapter in its statutes that govern medical malpractice, together with separate exhaustion

procedures. The state also has a strong public policy interest in how medical malpractice cases

are resolved. The evidence necessary for Sheppard to succeed on his state law claims will not

overlap with the evidence necessary for Sheppard to succeed on his federal claims. Therefore,

Sheppard’s state law claims will be dismissed without prejudice. Although relief in federal court

is foreclosed to Sheppard on these state law claims, Sheppard may pursue these claims in state

court.

                           MOTION FOR A PRELIMINARY INJUNCTION

         Sheppard filed a motion for a preliminary injunction. Dkt. No. 2. He asks the Court to

“immediately restart his Pregabalin medication 300 MG tablets 3 times per day.” Id., ¶1. To

obtain a preliminary injunction, Sheppard has the burden of establishing that (1) he is likely to

succeed on the merits of his claim; (2) he has no adequate remedy at law; and (3) he is likely to

suffer irreparable harm without the injunction. Planned Parenthood of Ind., Inc. v. Comm’r of Ind.

State Dep’t of Health, 699 F.3d 962, 972 (7th Cir. 2012) (citing Am. Civil Liberties Union of Ill.

v. Alvarez, 679 F.3d 583, 589-90 (7th Cir. 2012)). An inmate’s disagreement with medical
                                                 5

           Case 1:21-cv-00127-WCG Filed 03/28/21 Page 5 of 7 Document 5
professionals on whether he is weaned off medication and/or how he is weaned off medication

ordinarily does not have a likelihood of success on the merits. See, e.g., Reimann v. Rock, No. 05-

C-501-C, 2006 WL 1529661, at *2 (W.D. Wis. May 18, 2006) (concluding that “a disagreement

between plaintiff and his health care providers about the manner in which he is weaned off narcotic

pain medications . . . has little or no likelihood of success on his Eighth Amendment medical care

claim”). But Sheppard’s allegation that he has been having seizures for months due to medication

withdrawal, for which he claims he has not been treated at all, warrants a response from the

defendants. Accordingly, the Court will direct the defendants to file a response to Sheppard’s

motion for a preliminary injunction on or before April 19, 2021.

                                             CONCLUSION

       The Court finds that Sheppard may proceed with an Eighth Amendment deliberate

indifference claim against Bowens, “Jane/John Doe HSU Manager,” and “Jane/John Doe Regional

Nursing Coordinator” as well as a retaliation claim against Bowens.

       IT IS THEREFORE ORDERED that the defendants respond to the plaintiff’s motion for

a preliminary injunction on or before April 19, 2021.

       IT IS FURTHER ORDERED that pursuant to an informal service agreement between

the Wisconsin Department of Justice and this Court, copies of the complaint and this order are

being electronically sent today to the Wisconsin Department of Justice for service on the

defendants. The defendants shall file a responsive pleading to the complaint within sixty days of

receiving electronic notice of this order.

       IT IS FURTHER ORDERED that the parties may not begin discovery until after the

Court enters a scheduling order setting deadlines for discovery and dispositive motions.

       IT IS FURTHER ORDERED that plaintiffs who are inmates at Prisoner E-Filing

Program institutions must submit all correspondence and case filings to institution staff, who will
                                                 6

          Case 1:21-cv-00127-WCG Filed 03/28/21 Page 6 of 7 Document 5
scan and e-mail documents to the Court. The Prisoner E-Filing Program is mandatory for all

inmates of Green Bay Correctional Institution, Waupun Correctional Institution, Dodge

Correctional Institution, Wisconsin Secure Program Facility, Columbia Correctional Institution,

and Oshkosh Correctional Institution. Plaintiffs who are inmates at all other prison facilities must

submit the original document for each filing to the Court to the following address:

                               Honorable William C. Griesbach
                               c/o Office of the Clerk
                               United States District Court
                               Eastern District of Wisconsin
                               125 S. Jefferson Street, Suite 102
                               Green Bay, WI 54301

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the matter.

       Sheppard is further advised that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute. In addition, the parties must notify the Clerk of

Court of any change of address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Enclosed is a guide prepared by court staff to address common questions that arise in cases

filed by prisoners. Entitled “Answers to Prisoner Litigants’ Common Questions,” this guide

contains information that Sheppard may find useful in prosecuting this case.

       Dated at Green Bay, Wisconsin this 26th day of March, 2021.

                                                       s/ William C. Griesbach
                                                       William C. Griesbach
                                                       United States District Judge




                                                  7

          Case 1:21-cv-00127-WCG Filed 03/28/21 Page 7 of 7 Document 5
